 Case 3:20-cv-00098-REP Document 101 Filed 03/31/20 Page 1 of 1 PageID# 2916



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division



STEVES AND SONS, INC.,

     Plaintiff,

V.                                         Civil Action No. 3:20cv98

JELD-WEN, INC.,

     Defendant.




                                   ORDER


     Having    considered    Paragraph      (2)    of   General   Order   No.

2020 - 07 entered on March 24, 2020, it is hereby ORDERED that the

filing deadlines with respect to DEFENDANT JELD-WEN, INC.'S MOTION

TO DISMISS COUNTS ONE AND TWO OF PLAINTIFF STEVES AND SONS, INC.'S

COMPLAINT FOR FAILURE TO STATE A CLAIM (ECF No. 80) remain in

accord with Local Rule 7(F).

     It is so ORDERED.




                                                  /s/
                             Robert E. Payne
                             Senior United States District Judge




Richmond, Virginia
Date: March ^1, 2020
